Reasons for Allowance
Claim 1, 4, 6-7, and 11-12 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…wherein the plurality of lens structure is configured to differ radiation patterns of the plurality of antenna units from each other without changing directions of the radiation patterns, wherein the plurality of antenna units includes three antenna units including a first antenna unit; a second antenna unit, and a third antenna unit and configured to emit electromagnetic waves which have the same polarizations or the same radiation patterns…wherein the third antenna unit emits a radiation pattern without a lens structure, wherein the first lens structure and the second lens structure lower a correlation level of two radiation patterns of the two antenna units by differing phases of electromagnetic waves without changing directions of the radiation patterns emitted from the first antenna unit and the second antenna unit from each other, and wherein refractive indices of the first lens structure and the second lens structure are different from each other.” 
Regarding claim 6, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…emitting, by each antenna units of a plurality of antenna units including a first antenna unit, a second antenna unit, and a third antenna unit, a corresponding electromagnetic wave; changing a phase of each of electromagnetic waves by passing each of the electromagnetic waves through a corresponding lens structure of a plurality of lens structures…forming communication channels with two electromagnetic waves passing through 
Regarding claim 11, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…emitting, by each of a plurality of antenna units including a first antenna unit; a second antenna unit, and a third antenna unit, a corresponding initial electromagnetic wave; changing phases of some of the initial electric waves by transmitting some of the initial electromagnetic waves through a plurality of lens structure…forming communication channels with two electromagnetic waves of two antenna units of the plurality of antenna units and one initial electromagnetic wave emitted by the third antenna unit without a lens structure, wherein the two antenna units of the plurality of antenna units are configured to emit electromagnetic waves which have the same polarizations or the same radiation patterns, wherein the two electromagnetic waves of the two antenna units have different radiation patterns without changing directions of the radiation patterns from each other 
For example, the claimed invention is not taught by the prior art reference Oh (US 20160240923 A1) and/or Foo (US 20180316090 A1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Oh and/or Foo to include the claimed invention of claim 1, 6, and 11.
Dependent claim 4, 7, and 12 is allowable based on their respective dependence on claim 1, 6, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845